Citation Nr: 0713131	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-42 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1967 to 
November 1969.  His military occupational specialty was light 
weapons infantryman; his decorations and awards included the 
Vietnam Service Medal, Air Medal, Parachute Badge, Combat 
Infantryman's Badge, Bronze Star with V device, and Army 
Commendation Medal with V device.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
and an initial 50 percent disability evaluation for PTSD, 
effective January 9, 2003.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies.

FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as impaired impulse control, suicidal 
and homicidal ideation; and difficulty maintaining effective 
social and employment relationships.

2.  The veteran's PTSD is not manifested by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an initial 70 percent rating for PTSD, but 
not more, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim.  
As part of the notice, VA is to inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that claimants 
provide any evidence in their possession that pertains to 
claims.

His claim was substantiated in May 2003 when he was granted 
entitlement to service connection for PTSD, assigned a 50 
percent rating and assigned an effective date.  The veteran 
had not sought a specific disability rating or a particular 
effective date as a part of his original claim.  As a result 
of the grant of service connection and the assignment of a 
specific disability rating and effective date, section 
5103(a) notice was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).

The veteran expressed disagreement with the disability rating 
assigned.  The veteran's claim underwent additional 
development.  The RO wrote to him in May 2004.  The veteran 
was advised of the evidence necessary to establish 
entitlement to a higher rating.  He was issued a statement of 
the case (SOC) in October 2004.  He appealed the decision in 
November 2004.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  VA records were 
obtained and associated with the claims file.  The veteran 
and his representative submitted several statements in 
support of his claim.  The veteran was afforded two VA 
examinations.  He declined to have a hearing in this case.  
Neither the veteran nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
The Board is also unaware of any such evidence.

Analysis

The veteran contends that his PTSD has been manifested by 
symptomatology that warrants the assignment of a higher 
evaluation.  The Board agrees.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  In cases where the original rating 
assigned is appealed, consideration must be given to whether 
the veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson, supra.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with the interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

In accordance with the rating schedule, the veteran's PTSD is 
evaluated under the general rating formula for mental 
disorders. 

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); the inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
issued important guidance in the application of the current 
psychiatric rating criteria.  The Court stressed that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  The Court 
stated that the analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme.  Consistent with the foregoing, the Court also 
found it appropriate for a rating specialist to consider 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.

The Global Assessment of Functioning (GAF) scores are 
interpreted on a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health.  American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by GAF 
score, is to be considered, but it is not determinative of 
the VA disability rating to be assigned; the disability 
evaluation is to be based on all the evidence that bears on 
occupational and social impairment.  See 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  DSM-IV at 47.

GAF scores ranging from 51-60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  DSM-IV at 47.


The evidence shows the veteran has the following symptoms 
which appear under the 70 percent criteria for PTSD: 
difficulty in adapting to stressful circumstances, chronic 
impaired impulse control, suicidal and homicidal ideations, 
and the inability to maintain effective employment 
relationships.  

VA mental health records, dated January 2003, note the 
veteran's intrusive thoughts, flashbacks, and nightmares 
related to his combat experience in Vietnam.  When startled, 
the veteran reacts in an exaggerated fashion and will hit the 
ground if he hears loud noises.  The records also note that 
the veteran's memory is limited, as is his concentration at 
times.  The veteran has suicidal and homicidal ideations 
"without plan or intent."  Homicidal ideation can occur 
when he is angry with people.  According to the January 2003 
records, the veteran becomes verbally abusive when angered.  
The veteran is also suspicious of others and takes 
precautionary measures such as locking up his coffee cup so 
it will not be contaminated by urine or something else from 
co-workers.  The veteran was diagnosed with "PTSD, chronic, 
moderate," and assigned a GAF score of 55, which is 
indicative of moderate symptoms.  

In April 2003, the veteran was afforded a VA examination of 
his PTSD.  In his report, the psychologist noted the 
veteran's detachment, lack of concentration, depression, 
hyperviligence, difficulties dealing with people, and anger 
outbursts.  The report also states that the veteran's affect 
was depressed and tearful at times.  The veteran suffers from 
frequent flashbacks, nightmares, and intrusive memories 
related to service.  The report also mentions that the 
veteran has "passive suicidal thoughts at times but is 
committed to safety."  The diagnosis provided was PTSD with 
a GAF score of 45 which is indicative of severe symptoms.  

In a February 2004 written statement, the veteran's wife 
stated that the veteran suffers from chronic and worsening 
symptoms.  She, as well as his coworkers, have been the 
subject of his outbursts.  She fears he will take his life as 
a result of his despair and guilt related to Vietnam.  As to 
his employment, the veteran's wife believes he would have 
been fired by now if he worked in the private sector, and 
fears that he might hurt a coworker one day.  The veteran is 
very forgetful, and his wife must remind him of very basic 
things he needs to do related to domestic chores and personal 
hygiene.

The veteran's supervisor also submitted a March 2004 written 
statement, with supporting documentation, which is further 
evidence of impaired impulse control.  His supervisor relates 
the veteran's abusive outbursts directed at coworkers and 
supervisors "over matters that should not have evoked such 
rage."  

While the January 2003 GAF score of 55 indicates that PTSD is 
of moderate severity, the more recent GAF score of 45 from 
the April 2003 VA examination demonstrates serious impairment 
in social and occupational functioning.  This is supported by 
the 2004 written statements from the veteran's wife and his 
supervisor and by the totality of the evidence.  In sum, the 
Board finds that the veteran's disability picture more nearly 
approximates the criteria for a 70 percent evaluation.  
Consequently, an evaluation of 70 percent is warranted.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

While the severity of his symptoms is consistent with a 70 
percent evaluation, the evidence does not reflect total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, so as to 
warrant a 100 percent evaluation.

The veteran has been married for more than 17 years and has 
worked for the government for more than 30 years.  The 
pertinent medical evidence does not reveal that the veteran 
had gross impairment in thought processes or communication; 
persistent delusions or hallucinations; displayed grossly 
inappropriate behavior; was in persistent danger of hurting 
himself or others; had intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); was disorientated to time or place; or 
memory loss for names of close relatives, own occupation, or 
own name. 

The Board recognizes that the veteran exhibited both suicidal 
and homicidal ideations.  However, the VA medical records 
indicate that the veteran did not have a plan or intent, and 
at his April 2003 VA examination, the veteran indicated he 
was committed to safety.  While the veteran has shown serious 
impairment in his occupational setting, he has remained 
employed and has acknowledged to his employer that he needs 
help with controlling his anger.  Furthermore, the veteran's 
GAF scores ranged from 45 to 55, which is not indicative of 
symptoms meeting the 100 percent criteria such as gross 
behavior, considerable influence by delusions, or 
hallucination or serious impairment in communication or 
judgment.

Based upon the above, the Board concludes that the veteran's 
PTSD does not meet the criteria for a 100 percent schedular 
evaluation.  Diagnostic Code 9411. 38 C.F.R. § 4.7.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under  38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet. App. 
88 (1996).  The Court further held that the Board must 
address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate that 
the veteran is frequently hospitalized for his PTSD, nor is 
there any indication that such disability has markedly 
interfered with employment beyond the degree set forth in the 
schedular standards.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).







ORDER

An initial 70 percent disability rating for PTSD is allowed 
subject to the regulations governing the award of monetary 
benefits.





____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


